DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 4, the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite. See MPEP § 2173.05(b)(III). Because claims 2, 3, and 7 depend either directly or indirectly from claim 1, and claims 5, 6, and 8 depend either directly or indirectly from claim 4, they are rejected for the same reasoning.
Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. More specifically, because “an Orowan theory” and “a Shida’s approximate formula” are included but not defined, it is unclear whether they are to be included or excluded. Because claims 2, 3, and 7 depend either directly or indirectly from claim 1, and claims 5, 6, and 8 depend either directly or indirectly from claim 4, they are rejected for the same reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0373981; hereinafter “Wang”), in view of Yamamura et al. (US 2002/0166653; hereinafter “Yamamura”), Ives et al. (US 4,056,140; hereinafter “Ives”), and Takahama et al. (US 2008/0190162; hereinafter “Takahama”).
Regarding claim 4, Wang teaches a continuous casting equipment (see Fig. 1) comprising:
a twin-drum type continuous casting apparatus (see Fig. 1) in which a pair of cooling drums (casting rollers 5a and 5b, see Fig. 1; [0098]) and a pair of side weirs (side dams 6a and 6b, see Fig. 1; [0098]) form a molten metal storage portion (molten metal pool 7, see Fig. 1; [0098]);
a cooling apparatus (secondary cooling device 8 in the airtight chamber 10, see Fig. 1; [0098]) that is arranged on a downstream side (see Fig. 1) of the twin-drum type continuous casting apparatus (see Fig. 1);
an in-line mill (hot rolling mill 13, see Fig. 1; [0098]) that is arranged on a downstream side of the cooling apparatus (see Fig. 1) with a work roll (see Fig. 1);
	a coiling apparatus (coiling machine 15, see Fig. 1; [0098]) that is arranged on a downstream side of the in-line mill (see Fig. 1);
	Wang is silent to wherein the pair of cooling drums have dimples formed on their surfaces, a measurement apparatus, and a lubrication control apparatus.
	Yamamura teaches dimples formed on the peripheral surface of a cooling drum (see abstract). Yamamura teaches that this helps to provide cast slabs which do not have surface defects such as surface cracks and crevices, pickling unevenness, and pickling-unevenness accompanying cracks to be produced efficiently (see [0406]).	In view of Yamamura’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Wang to include wherein the pair of cooling drums have dimpled formed on their surfaces, as taught by Yamamura, because it helps to provide cast slabs which do not have surface defects such as surface cracks and crevices, pickling unevenness, and pickling-unevenness accompanying cracks to be produced efficiently.
	The combination of Wang and Yamamura is silent to a measurement apparatus, and a lubrication control apparatus.
	Ives teaches a method and mechanism for controlling forces exerted between opposed roll-pairs of a continuous-casting machine and a casting traveling therebetween. Each roll pair is equipped with a load cell for measuring the force. If the force at any roll-pair deviates from the norm, it is an indication that the dimension of the gap between rolls of that pair requires correction (see abstract).
	In view of Ives’ teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the combination of Wang and Yamamura to include a measurement apparatus, such as the load cell of Ives, because it can be used as an indication that the dimension of the gap between a pair of rollers requires correction.
	The combination of Wang, Yamamura, and Ives is silent to a lubrication control apparatus.
	Takahama teaches a lubrication control apparatus 50 comprised of a computer. The lubrication control apparatus 50 stores model equations of the rolling lubrication conditions and supply efficiency and other data (see [0046]). The lubrication control apparatus is used to periodically correct the supply efficiency based on detected differences. This makes it possible to further raise the precision of the lubrication control (see [0052]-[0061]).
	In view of Takahama’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the combination of Wang, Yamamura, and Ives to include a lubrication control apparatus, as taught by Takahama, because it makes it possible to raise the precision of lubrication control.
Regarding the functional language (e.g., and that casts a slab having protrusions formed by the dimples from molten metal stored in the molten metal storage portion while the pair of cooling drums are rotated; and cools the slab; and performs one-pass rolling on the slab with a work roll at a rolling reduction of 10% or larger; and coils the slab into a coil; that actually measures a rolling load and a forward slip of the slab rolled with the in-line mill; that calculates a friction coefficient from measured values of the rolling load and the forward slip by use of a rolling analysis model, and controls a lubrication condition during rolling of the slab so that the friction coefficient falls within a predetermined range, wherein, when the friction coefficient is calculated from the measured values of the rolling load and the forward slip by use of an Orowan theory and a deformation resistance model formula based on a Shida's approximate formula as the rolling analysis model, the predetermined range is 0.15 or more and 0.25 or less), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., molten metal, cast slab having protrusions), as per MPEP §2115.
Regarding claim 5, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., wherein a height of each of the protrusions is 50 um or higher and 100 um or lower), as per MPEP §2115.

Regarding claims 6 and 8, the combination of Wang, Yamamura, Ives, and Takahama teaches wherein the lubrication control apparatus includes a friction coefficient adjuster (Takahama: see [0011], [0022], and [0053]-[0061]).
Regarding the functional language (e.g., that calculates a supply amount of lubricating oil required to control the friction coefficient and controls supply of the lubricating oil supplied to the in-line mill), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 3, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 1 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
the manufacturing method comprising:
calculating a friction coefficient from measured values of a rolling load and a forward slip when the slab is rolled by use of a rolling analysis model; and controlling a lubrication condition during rolling of the slab so that the friction coefficient falls within a predetermined range, wherein,
when the friction coefficient is calculated from the measured values of the rolling load and the forward slip by use of an Orowan theory and a deformation resistance model formula based on a Shida's approximate formula as the rolling analysis model, the predetermined range is 0.15 or more and 0.25 or less, in combination with the rest of the limitations of claim 1.

Claims 2, 3, and 7: Depend either directly or indirectly from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        16 December 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735